Title: From George Washington to the Simsbury Committee of Safety, 11 December 1775
From: Washington, George
To: Simsbury Committee of Safety



Gentlemen
Cambridge 11 Decr 1775.

the prisoners which will be deliverd you with this haveing been tried by a Court Martial & deemd to be Such flagrant & Attrocious villains, that they Cannot by any Means be Set at Large or Confined in any place near this Camp were Sentenced to be Sent to Simsburty in Connecticut. you will therefore be pleas’d to have them Secured in your Jail or in such other manner as to you shall Seem necessary So that they Cannot possibly make their escape—the Charges of their imprisonment will be at the Continental expence. I am
